Citation Nr: 1501684	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-27 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot disability to include plantar fasciitis and pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  He served in Vietnam and received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a bilateral foot disability and tinnitus.

This matter was previously before the Board in March 2014, when it was remanded to the Appeals Management Center (AMC) for further development.  The AMC subsequently granted service connection for tinnitus.


FINDINGS OF FACT

The Veteran's currently diagnosed bilateral foot conditions were not incurred in service or caused by an in-service injury, event or illness.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability to include plantar fasciitis and pes planus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  In this case, the RO sent the Veteran a letter in December 2012 that fulfilled the notice requirements of the VCAA.  See 38 U.S.C.A. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. §3.159(b).

VA has also satisfied its duty to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO assisted the Veteran in substantiating his claim by obtaining his service and VA treatment records.  The AMC also completed the additional development directed by the Board in the March 2014 remand and scheduled the Veteran for a VA examination in June 2014.  The Veteran has elected not to have a hearing before the Board.

The claims folder does not include records of treatment the Veteran has reported as occurring in the 1980's.  He has not identified or authorized VA to obtain these records; although the AMC asked the Veteran to provide authorization to obtain private treatment records.

As there is no indication that any additional notice or assistance could reasonably aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that wearing boots while on active duty caused his current foot disability.  

The Veteran has current diagnoses of pes planus, plantar fasciitis, and hallux valgus, which satisfy the current disability requirement for service connection.  

The service treatment record also shows that in July 1970, he was seen with a complaint of pain in the right foot without history of trauma.  The impression was a possible contusion, strain or sprain.

The missing element in this case is a nexus between the current disabilities and a disease or injury in service.  A June 2014 VA examiner determined that the Veteran's currently diagnosed bilateral foot conditions were less likely than not incurred in service or caused by an in-service injury, event or illness.  

The Veteran's representative contends the June 2014 VA opinion is inadequate because it was provided by a nurse practitioner.  The Veteran further contends he should be provided an examination by an orthopedic specialist to determine the nature and etiology of his current disability.

In the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Viewed correctly, the presumption is not about the person or a job title; it is about the process.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  Even though the law presumes the VA has selected a qualified person, the presumption is rebuttable.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  A claimant challenging the qualifications of a VA-selected examiner must set forth specific reasons why the expert is not qualified to give a competent opinion.  Id.  In the absence of clear evidence to the contrary, VA medical examiners are presumed competent.  Sickels, 643 F.3d at 1366.

The Court of Appeals for Veterans Claims has held nurse practitioners are capable of providing "competent medical evidence" under 38 C.F.R. § 3.159(a)(1).  Cox v. Nicolson, 20 Vet. App. 563, 569 (2007) (explaining that a nurse practitioner has medical education and training and therefore "fits squarely into the requirement of 38 C.F.R. § 3.159(a)(1) as one competent to provide diagnoses, statements and opinions").  Therefore, an opinion cannot be deemed inadequate solely on that basis.  As there is no additional challenge to the qualifications of the June 2014 examiner or any clear evidence to the contrary, the Board finds the June 2014 examiner was qualified to provide a nexus opinion regarding the Veteran's claim.  

A medical opinion "is adequate if it (1) is based on a correct factual premise, (2) is based on the pertinent medical history and examinations, (3) is not plagued by ambiguity or inconsistency, and (4) provides sufficient detail to fully inform the Board on its medical question."  Monzingo v. Shinseki, 26 Vet. App. 97, 109 (2012) (internal citations omitted).  Additionally, a medical examiner must provide a "reasoned medical explanation connecting" his or her observations and his or her conclusions.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

The June 2014 examiner appears to have considered a factually accurate history of the Veteran's disability.  The examiner noted the Veteran was treated during service for a right foot contusion in July 1970 and had a callous removed from his left foot in November 1970.  The examiner also noted the Veteran's statements regarding foot pain since returning from Vietnam.  The examiner also reviewed the Veteran's VA treatment records, which show treatment for a bilateral foot condition beginning in 2009.  The examiner did not specifically address the Veteran's claim that he sought treatment for his feet at some point in the 1980s, which he asserts was misdiagnosed as gout; but the examiner did acknowledge that the Veteran reported private treatment before going to VA.

The June 2014 examiner also provided a reasoned medical explanation connecting her observations to her conclusions.  The examiner noted a lack of definitive treatment for the claimed conditions in service, along with an examination report that indicates the Veteran's feet were normal at separation, as the basis for her opinion.  

This opinion is consistent with the record, which includes the Veteran's statements acknowledging the onset of symptoms after service; the initial documentation of pes planus in 2009; and the Veteran's initial claim for VA benefits in 2007, which included no mention of a foot disability.

As a Veteran who participated in combat, injuries reported during such combat, would be presumed to have occurred.  38 U.S.C.A. § 1154(b) (West 2014).  The Veteran has not reported an in-service combat injury or a permanent injury resulting from combat.  Cf. Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

While the Veteran's believes that wearing boots during service led to his current conditions, he has acknowledged that his foot disabilities started at some time after his return from service.  While he would be competent to observe that he experienced foot symptoms after wearing boots; it would require medical expertise to say that a current foot disability was due to boots he wore many years before the onset of symptoms.  As a lay person, he does not possess such expertise and his opinion is not competent evidence of a nexus to service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

As the only competent evidence indicates the Veteran's current bilateral foot conditions were less likely than not incurred in service or caused by an in-service injury, event or illness, the preponderance of evidence is against the claim.  Therefore, the benefit-of-the doubt- doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.  





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a bilateral foot disorder to include plantar fasciitis and pes planus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


